

115 SRES 531 ATS: Expressing support for the designation of May 2018 as “National Brain Tumor Awareness Month”. 
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 531IN THE SENATE OF THE UNITED STATESMay 24, 2018Mr. Daines (for himself, Mr. Markey, Ms. Collins, and Mr. Van Hollen) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of May 2018 as National Brain Tumor Awareness Month. 
	
 Whereas an estimated 78,980 new cases of primary and non-malignant tumors in the brain and central nervous system are expected to be diagnosed in the United States during calendar year 2018;
 Whereas up to 500,000 individuals were diagnosed with metastatic brain tumors that were the result of cancer spreading from another part of the body to the brain in 2016;
 Whereas pediatric brain tumors are the leading cause of death from cancer in children under the age of 19;
 Whereas the average survival rate in the United States for all malignant brain tumor patients is only 34.9 percent;
 Whereas an estimated 16,616 people in the United States will lose their battle with a primary brain tumor during calendar year 2018;
 Whereas brain tumors may be malignant or benign, but can be life-threatening in either case; Whereas nearly 700,000 people in the United States are currently living with a brain tumor;
 Whereas treatment of brain tumors is complicated by the fact that there are more than 130 different types of tumors;
 Whereas the treatment and removal of brain tumors present significant challenges because of the uniquely complex and fragile nature of the brain;
 Whereas brain tumors affect the primary organ in the human body that not only controls cognitive ability, but the actions of every other organ and limb in the body, leading to brain tumors being described as a disease that affects the whole individual;
 Whereas brain tumor research is supported by a number of private, nonprofit research foundations, and by institutes at the National Institutes of Health, including the National Cancer Institute and the National Institute for Neurological Disorders and Stroke;
 Whereas basic research advances may fuel research and development of new treatments for brain tumors;
 Whereas there remain challenging obstacles to the development of new treatments for brain tumors, and there are no strategies for screening or early detection of brain tumors;
 Whereas, despite the number of people newly diagnosed with a brain tumor every year, and their devastating prognoses, there have only been 4 drugs and 1 device approved by the Food and Drug Administration to treat brain tumors during the preceding 30 years;
 Whereas the mortality rates associated with brain tumors have changed little during the past 30 years;
 Whereas there is a need for greater public awareness of brain tumors, including the difficulties associated with research on those tumors and the opportunities for advances in brain tumor research and treatment; and
 Whereas May 2018, when brain tumor advocates nationwide unite in awareness, outreach, and advocacy activities, is an appropriate month to recognize as National Brain Tumor Awareness Month: Now, therefore, be it
	
 That the Senate— (1)supports the designation of May 2018 as National Brain Tumor Awareness Month;
 (2)encourages increased public awareness of brain tumors to honor those who have lost their lives to that devastating disease or are currently living with a brain tumor diagnosis;
 (3)supports efforts to develop better treatments for brain tumors that will improve the quality of life and the long-term prognosis of those individuals diagnosed with a brain tumor;
 (4)expresses its support for those individuals who are battling brain tumors, as well as the families, friends, and caregivers of those individuals; and
 (5)urges a collaborative approach to brain tumor research, which is a promising means of advancing understanding of, and treatment for, brain tumors.